Citation Nr: 1503643	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-35 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In December 2013, the Board remanded the claims of entitlement to service connection for bilateral hearing loss and degenerative joint disease (DJD) of the right shoulder on appeal for further development.  Subsequently, in an October 2014 rating decision, the RO granted service connection for DJD of the right shoulder.  This decision constitutes a full grant of benefits on that issue.  Therefore, the claim of service connection for DJD of the right shoulder is no longer on appeal.  
The development for the issue of service connection bilateral hearing loss has been completed and that issue is ready for appellate review. 

The Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  


FINDING OF FACT

The probative evidence does not demonstrate that the Veteran's currently diagnosed bilateral hearing loss is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in December 2010 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  The letter also provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Under the circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board recognizes that, under VA's governing regulations, it is obligated to make reasonable efforts to assist an appellant in obtaining evidence necessary to substantiate his claim, including any "relevant records" in the custody of VA or another federal agency.  38 C.F.R. § 3.159(c)(2).  However, with respect to the Veteran's claims of service connection, the Board observes that the duty to assist is not boundless in scope, and VA is only required to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  VA is not required to assist him in obtaining identified records if no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(c)(1); Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).  Additionally, the Board notes that although VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board acknowledges that the RO is required to obtain relevant records in the custody of VA prior to adjudicating an appellant's claim in compliance with its duty to assist.  38 C.F.R. § 3.159(c)(2).  In this case, however, the Veteran's Columbia and Kansas City VA Outpatient Clinic records dated prior to 1990 have been determined to be unavailable.  In an October 2014 memorandum, the Appeals Management Center (AMC) made a formal finding of unavailability of VA records, noting all efforts made to obtain these records.  Additionally, the AMC noted  that the Compensation and Pension Records Interchange (CAPRI) electronic medical records system would show records from 1990 to the present if the Veteran had treatment during this time period, which all have been retrieved and are of record.  Furthermore, the Columbia VA had provided a negative response for any archived records before 1990.  The Kansas City VAMC had one treatment record available in 1990 and provided records from 1997 to 2011.  Lastly, the memorandum noted that since all other available records had been received, any missing records for the Veteran before 1990 and between April 1994 and August 2003, were determined to not exist and any future request would be futile.

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining the Veteran's service treatment records, VA medical records, and affording him VA examinations in connection with his claim in March 2011 and March 2014.  The record does not otherwise indicate any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained or attempted to be obtained.  The Board thus concludes that there are no additional records outstanding with respect to the claim of service connection for bilateral hearing loss.  Consequently, the duty to notify and assist has been satisfied as to the claims now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II. Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  If a chronic disorder, such as sensorineural hearing loss, is manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The United States Court of Appeals for Veterans Claims has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

The issue before the Board is entitlement to service connection for bilateral hearing loss.  The Veteran contends that his bilateral hearing loss is a result of in-service noise exposure.  Specifically, the Veteran reported that he was a heavy equipment operator and exposed to the loud acoustics with the artillery rounds that were fired at least eight hours a day, without any hearing protection issued.  He reported that he had frequent diminished hearing throughout the years.

Turning to the evidence of record, the Board notes that the Veteran has a current disability of bilateral hearing loss pursuant to 38 C.F.R. § 3.385.  This is demonstrated in the VA examination reports of record.  Specifically, the March 2011 VA examination demonstrated auditory thresholds over 40 decibels in the 3000 and 4000 Hz frequencies in the left ear and in the 2000, 3000, and 4000 Hz frequencies in the right ear. 

The Veteran's service treatment records do not show any complaints or diagnosis of bilateral hearing loss.  At the July 1967 separation examination, the Veteran's ears and drums were noted to be normal, and his audiology test results were within normal limits. Additionally, on the Report of Medical History, the Veteran did not report any ear or hearing trouble.    

The Veteran was afforded a VA audiological examination in March 2011.   The Veteran reported two years of active duty service with his primary job as a wheel mechanic.  He also reported serving in Germany, and denied combat service.  The Veteran reported military noise exposure, to include artillery weapons and power tools/chainsaws with intermittent availability of hearing protection.  Following military separation, the Veteran reported owning/working in a gas station and tire store for 20 years, and then working on machinery for 12 years for the state, where hearing protection was worn at all times.  

After examining the Veteran, the examiner diagnosed him with normal to severe sensorineural hearing loss in the right ear and normal to profound sensorineural hearing loss in the left ear.   The examiner concluded that it was less likely than not that the Veteran's hearing loss was due to or a result of military noise exposure, and it was as least likely as not related to his SNHL [sensorineural hearing loss] and history of noise exposure.  In her rationale, the VA examiner stated that due to the fact that there was evidence of normal hearing sensitivity at separation from military service, it was less likely than not the that Veteran's hearing loss was due to or a result of military service.   The examiner stated that the Veteran reported significant noise exposure in the military and as a civilian.  

The Board notes that the VA examiner's opinion is contradictory.  She stated that the Veteran's hearing loss was not related to military service but was related to his history of noise exposure.  However, the Veteran's military service is part of his history of noise exposure.  Furthermore, while the March 2011 VA examiner acknowledged the Veteran's assertion of significant noise exposure in the military and as a civilian, the examiner's negative opinion was solely based on the Veteran's normal hearing during service.   VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App. at 159-60.  Furthermore, an examiner may not ignore lay evidence and base her opinion that there was no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Therefore, the March 2011 opinion was determined to be inadequate and an addendum opinion was requested.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

A March 2014 VA addendum medical opinion was obtained.  The examiner noted that the Veteran's service treatment records were reviewed in VBMS. She further stated that  the Veteran's enlistment and separation examinations were within normal limits from 500 to 6000 Hz, bilaterally.  Additionally, the examiner noted that there was no evidence of significant threshold shifts from enlistment to separation.  Furthermore, the Veteran reported in 2011 that he was exposed to military noise exposure, to include artillery, weapons, and power tools/chainsaws with intermittent availability of hearing protection for two years.  Following military separation, the Veteran reported that he worked in a gas station and tire store for 20 years, and then worked on machinery for 12 years, with hearing protection.  The examiner stated that the Veteran reported that his hearing problem began 15 years ago.  The examiner concluded that it was less likely than not that the Veteran's hearing loss was due to military acoustic trauma as his hearing sensitivity was within normal limits at the time of separation and due to the fact that his hearing loss complaints did not begin until approximately 30 years following military separation.  Additionally, the examiner noted that The Institute of Medicine published a study on the military and noise exposure in 2005 stating:

"There was insufficient evidence in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."

The Board finds that the weight of the competent evidence shows that the Veteran is not entitled to service connection for bilateral hearing loss.  Although he has a current diagnosis of bilateral hearing loss pursuant to 38 C.F.R. § 3.385, the existing probative medical evidence does not show that this condition was manifested in service or is otherwise related to service.  Additionally, the evidence does not show that a bilateral hearing loss disability manifested within one year of separation.  Thus service connection is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2014).

The Veteran also has not provided any objective indication of bilateral hearing loss until the March 2011 VA examination, more than 40 years after his military service ended.  The lapse of so many years after his separation from service and the first documented suggestion of this claimed disorder is also probative evidence to be considered in determining whether this claimed disability may be traced back to his military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

While there is medical evidence showing a diagnosis of bilateral hearing loss, there is no probative medical evidence of record etiologically linking this disability to the Veteran's military service.  As previously mentioned, the March 2014 VA examiner stated that there was no evidence of significant threshold shifts from the Veteran's enlistment to separation examinations.   The examiner concluded that it was less likely than not that the Veteran's hearing loss was due to military acoustic trauma as his hearing sensitivity was within normal limits at the time of separation and due to the fact that his hearing loss complaints did not begin until approximately 30 years following military separation.  Additionally, the examiner discussed The Institute of Medicine study on the military and noise exposure, which stated that "although the definitive studies to address this issue have not been performed, based on anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."

The March 2014 VA examiner's opinion noted above is based on review of the claims folder, including the Veteran's service treatment records, and her opinion thoroughly discusses the Veteran's pertinent in-service and post-service medical records.  The VA examiner offered a detailed explanation for the opinion rendered that incorporates both the facts of the Veteran's case and the pertinent medical principles.  During the examination, the Veteran provided the examiner with a description of his in-service job duties and current symptoms.  Given the VA examiner's access to the claims folder and the thoroughness and detail of the opinion, the Board finds this opinion to be highly probative in determining whether service connection for bilateral hearing loss is warranted.

The Board has carefully considered the Veteran's assertions that he has bilateral hearing loss that resulted from in-service noise exposure.  However, as a layperson with no demonstrated medical training or experience, he is not competent to give a medical opinion on the complex medical question of whether his bilateral hearing loss had its onset in service or is a result of active duty service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms, but not to speak as to diagnosis or etiology except in limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg).  The Board acknowledges that the Veteran is competent to give evidence about the symptoms that he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be distinguished, however, from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997). 

The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Contrary to the Veteran's assertions and as stated in the March 2014 VA examination report above, the probative medical evidence establishes that the Veteran's bilateral hearing loss was not a result of an in-service incident.

In reaching the decision above the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against entitlement to service connection for bilateral hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for bilateral hearing loss must be denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


